DETAILED ACTION
Claims 1-15 filed July 28th 2020 are pending in the current action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Similar cable based force feedback devices exist in the prior art. Please see Berkley et al. (US2008/0150891) figures 2, 7. In the present application, independent claims 1 and 8 describes a force feedback device provided with a force feedback unit for the right hand and a force feedback unit for the left hand, the force feedback device comprising, in each force feedback unit: an end effector that has first to fourth wire grounding points; an upper frame and a lower frame; first to fourth motors provided in the upper frame; fifth to eight motors provided in the lower frame; and first and second wires, third and fourth wires, fifth and sixth wires, and seventh and eighth wires that are respectively connected between wire outlets of the first and second motors, the third and fourth motors, the fifth and sixth motors, and the seventh and eighth motors and the first wire grounding point, the second wire grounding point, the third wire grounding point, and the fourth wire grounding point, respectively, wherein the upper frame of the force feedback unit for the right hand and the upper frame of the force feedback unit for the left hand are linearly coupled, the device further comprises, in each force feedback unit, a rear coupling frame that couples one side of the lower frame of the force feedback unit, in a substantial T-shape in a top surface view, at a substantially intermediate position of the upper frame, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809.  The examiner can normally be reached on 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 27667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624